                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

HOLTON B. SHEPHERD, BONNIE L.                          )
SHEPHERD, ROBERT C. YOUNG, 109                         )
U-PULL-IT, INC., and ROBERT C. YOUNG,                  )
President,                                             )
                                                       )
                               Plaintiffs,             )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:17-cv-150-D
                                                       )
LPL FINANCIAL LLC,                                     )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DENIES plaintiffs' motion
for summary judgment [D.E. 63] and CONFIRMS the arbitration award of $107,677 entered in
plaintiffs' favor. The court GRANTS plaintiffs' motion to withdraw [D.E. 67] and GRANTS
plaintiffs' motion for hearing [D.E. 65]. Plaintiffs' motion for permission to file a memorandum
is WITHDRAWN [D.E. 58].



This Judgment Filed and Entered on March 20, 2019, and Copies To:
David Gaba                                             (via CM/ECF electronic notification)
Shaun A. Pollenz                                       (via CM/ECF electronic notification)
Bradley Boone Rounsaville                              (via CM/ECF electronic notification)
Jaime Haggard Scivley                                  (via CM/ECF electronic notification)
Daniel Strong                                          (via CM/ECF electronic notification)
Kristi Lyn Gavalier                                    (via CM/ECF electronic notification)
Gregory Wenzl Brown                                    (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
March 20, 2019                                         (By) /s/ Nicole Sellers
                                                        Deputy Clerk
